Citation Nr: 1717109	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a chronic, infectious skin condition of the feet, claimed as athlete's foot (tinea pedis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1978 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 travel Board hearing.  A transcript of this hearing has been associated with the record.

In October 2016 the Board remanded these matters to the RO to provide the Veteran VA examinations.  The Agency of Original Jurisdiction (AOJ) substantially complied with the board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for athlete's foot as entitlement to service connection for a chronic, infectious skin condition of the feet, claimed as athlete's foot (tinea pedis).  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's neck disability was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service.

2.  There is no current diagnosis of a chronic, infectious skin condition of the feet. 


CONCLUSIONS OF LAW

1.  The Veteran's neck disability was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The Veteran's chronic, infectious skin condition of the feet, claimed as athlete's foot (tinea pedis), was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by March 2008, April 2008, and June 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded a VA examination in November 2016.  The examiner conducted an examination and provided sufficient information regarding the Veteran's claimed disabilities such that the Board can render an informed determination.  The Board finds that the November 2016 examination is adequate for service connection purposes. 

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection Principles

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Cervical Spine Analysis

The Veteran maintains that his current neck disability is the result of injuries he sustained while playing football on active duty.

In April 2008, the Veteran reported that his "neck and shoulders are very damaged and hurt constantly because of injuries incurred while playing football" in the service.  

The Veteran testified in a July 2016 Board Hearing that he first hurt his neck in 1981 while playing football.  The Veteran then stated that a trainer told him that he had a pinched nerve, but that he continued to play and used hot compresses.  The Veteran further stated that if he turns his neck or sleeps the wrong way he gets pain and it "pops".  The Veteran also reported that he was in an automobile accident in July 2006 in which he "went through the windshield."  The Veteran then stated that the accident "just aggravated" his injury.  The Veteran testified that his doctor told him it is a permanent condition and will get worse with age and that it is in fact getting worse.  The Veteran also stated that in 1980, while refueling an aircraft, he slipped, fell and hurt his neck and back, which caused him to be hospitalized for "a couple of days".

The Board notes that the Veteran's service treatment records are replete with notes regarding injuries to the Veteran's knees from playing football, but are silent with regards to an injury to the Veteran's neck.  

The first mention of a neck injury in the record is in a VA treatment record from July 1991 which notes the Veteran reported being a backseat passenger in a vehicle that struck a tree, causing the Veteran to be thrown head first into the windshield.  The Veteran further reported losing consciousness for approximately 30 minutes.  The Veteran denied neck pain.  Upon examination, the Veteran's neck was noted as soft and non-tender and cervical x-rays revealed no fracture.

A VA treatment record from October 1991 notes the Veteran reporting low back pain.  The examiner notes the pain "seems to be related" to a past motor vehicle accident.

A VA treatment record dated April 2002 notes the Veteran was in a motor vehicle accident the prior week involving two collisions, both resulting in the Veteran's vehicle being rear-ended.  The Veteran reported developing gradual pain in the back of his neck, as well as the front of the neck, for the past few days.  X-rays were taken and they showed degenerative changes in the C5-C6 and C6-C7 levels.

A VA treatment record dated July 2003 notes the Veteran reporting right upper neck pain.  The Veteran was diagnosed with pleurisy.

A VA treatment record dated July 2006 notes the Veteran was in a motor vehicle accident ten days prior and had been unable to get out bed for those ten days.

A VA treatment record from November 2006 notes the Veteran reporting head and neck pain after a motor vehicle accident in July 2006.  The Veteran's neck was noted as being supple.

A VA treatment record dated August 2006 notes the Veteran was in a motor vehicle accident in July 2006 and reported headaches since then.  The Veteran also reported neck pain in back, left side and is unable to turn head to side as far to the left as he can to the right.

VA treatment records dated September 2006 note the Veteran reported hitting his head on the frame of a car in a motor vehicle accident in July 2006 and suffered a concussion and hematoma with neck pain on the left side that "seems to tighten as the day goes by" and he described it as "a permanent crick in [his] neck but worse than a crick".  Pain and tightness on the left neck musculature was noted, as well as a limited movement of neck rotation and extension.  The onset of the pain was noted as July 2006.   

A VA treatment record dated February 2008 notes x-rays show narrowing of intervertebral disc space height and C6-7 with marginal bony spur formation at the level consistent with degenerative cervical disc disease with similar, though lesser, findings at C5-6.  Degenerative bony spur formation was noted throughout the cervical spine.  The impression was noted as "cervical spondylosis only."  

An April 2009 VA treatment record notes the Veteran complaining of posterior neck/upper back pain for prior two days and denied any injury or trauma.  

A VA treatment record from January 2012 notes the neck has a "good range of motion, which appears to be nontender."

A VA treatment record from February 2012 notes a normal range of motion in the neck.

An October 2014 VA treatment record notes the Veteran reported neck pain for two days that gets worse with movement of the neck.  Cervical spondylosis was diagnosed.

A November 2014 VA treatment record notes the Veteran reported tripping and falling on his knees that morning which worsened his neck pain.  Upon examination, the neck was supple with minor limitation in range of motion due to spasm.

The Veteran was afforded a VA cervical spine examination in November 2016.  It was noted that service treatment records from June 1980 show the Veteran fell from a government owned vehicle with resulting lower back pain and spasms from soft tissue trauma, but no mention of the neck.  It was further noted that the service treatment records do not show any findings of neck problems.  It was also noted that a VA treatment record from July 1991 shows the Veteran was involved in a motor vehicle accident and was thrown from the back seat into the windshield, but x-rays were negative for a spine fracture.  It was noted that VA x-rays beginning in April 2002 showed degenerative disc disease progressing to degenerative joint disease, neuroforaminal narrowing, disc-related spine stenosis, and spondylolisthesis.  It was then noted that a VA treatment record from July 2002 shows the Veteran was involved in a motor vehicle accident in June 2002 and was diagnosed with neck strain and sprain with x-rays revealing degenerative changes in the C5-C6 and C6-C7 levels.  The Veteran reported that he initially injured his neck while playing sports in 1981 or 1982 but received no in-service treatment for any such injury.  The Veteran reported that his neck is "crunchy" when he moves it and experiences muscle spasms.  The Veteran also reported that "the movement is good in [his] neck."  Upon examination, initial range of motion was noted as abnormal, but no pain on weight bearing was noted.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  Muscle strength was noted as normal with no atrophy.  Reflex and sensory exams were noted as normal.  Mild, left radiculopathy was noted.  The examiner detailed the results of several VA imaging studies.  A diagnosis of cervical spondylosis with progression to spinal stenosis, left upper extremity radiculopathy and spondylolisthesis was noted.  The examiner opined that it is not at least as likely as not that the Veteran has a current cervical spine condition that is related to or incurred during military service.  The examiner noted that the Veteran reported that the majority of neck symptoms began after the 1991 motor vehicle accident.  The examiner noted that acute spinal strain that would occur from a sports injury would result from trauma causing stretching or tearing of muscles, tendons, ligaments or fascia, but not the vertebrae or discs, and is unlikely to be the cause of degenerative disc disease or degenerative joint disease.  The examiner then noted that radiographic changes in the Veteran are most consistent with degenerative changes of aging and bone spur formation, rather than specific trauma, as shown by the x-rays.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Although lay persons are competent to provide opinions on some medical issues, see, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current neck disability is a result of service, falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See, Jandreau, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  Consequently, the Veteran's lay assertions are not competent evidence regarding whether his current neck disability is due to service.  

Here, the Board accords greater probative value to the opinion of the 2016 VA examiner than it does to the Veteran's lay statements.  The November 2016 VA medical examiner reviewed the claims file, examined the Veteran, discussed the evidence of record and provided a medical opinion supported by a well-reasoned rationale.  As discussed above, the Veteran has made statements that his current neck disability was incurred in service.  However, the service treatment records are silent regarding any complaint, diagnosis or treatment for any neck injury.  The first medical record which mentions any complaint of neck pain or neck injury by the Veteran is from April 2002 when the Veteran developed neck pain after being struck in a rear-end collision.  After that, there were numerous VA treatment records referencing neck pain.  The Board notes that the Veteran never mentioned football injuries in any of these VA records.

For these reasons, the Board finds that the weight of the evidence does not demonstrate that the Veteran's current neck disability is related to the Veteran's reported in-service football injuries or any other incidence of service.  Accordingly, the Veteran has not met the requirements of the third Hickson element, causal relationship between the present disability and the disease or injury incurred or aggravated during service, and as such, the claim for direct service connection fails there.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

As discussed above, service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016).  In this case, the Veteran was not shown to have arthritis of the spine within one year of separation from service.  As such, entitlement to service connection for a neck disability on a presumptive basis is not warranted.

Skin Condition Analysis

The Veteran maintains that he has had intermittent flare ups of athlete's foot since it was diagnosed while in service.  

A service treatment record from November 1980 notes a diagnosis of athlete's foot between the fourth and fifth interphalangeal space on the Veteran's right foot.  It was further noted that the Veteran was given Halotex cream for treatment.  The Board notes that aside from this one record, the service treatment records are silent for complaints, diagnoses, or treatments of athlete's foot.

In a March 2008 authorization for release of information, the Veteran reported that his athlete's foot is a condition from active duty that was never cured.

The Veteran testified at a July 2016 Board Hearing.  The Veteran testified that he was diagnosed with athlete's foot while in the service and was given cream which he still uses.  The Veteran testified that while in the service, he would "get serious itching, burning" and that the he "knew, at the time, that something had reinfected".  The Veteran testified that his athlete's foot flares up and that it is intermittent.  The Veteran further testified that athlete's foot is not currently diagnosed in his VA records.

The Board notes that itching and burning are symptoms susceptible to lay observation and thus support the occurrence of symptoms of disability.  See, Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's description of itching and burning are deemed to be competent evidence.  However, as a lay person, the Veteran is not competent to provide a medical assessment regarding whether the symptoms are caused by a bacterial infection.  See, Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Board notes that VA treatment records are replete with foot inspections due to the Veteran's gout, but no complaint, diagnosis, or treatment of athlete's foot is noted.

The Veteran was afforded a VA skin condition examination in November 2016.  The Veteran reported an ongoing, intermittent foot infection with skin cracking and breaking down between the toes and on the heels that gets worse when he sweats.  The Veteran reported no ongoing treatment by a physician but that he self-medicates with over the counter medication and foot soaks.  Upon examination, no visible skin condition was noted, nor was peeling and cracking of the feet.  The examiner opined that it is not at least as likely as not that the Veteran has a current athlete's foot condition that is related to or incurred during military service.  It was noted that without a medical assessment, "the Veteran is not capable of diagnosing what he was treating."  It was further noted that upon examination, the Veteran's feet did not exhibit the signs of a chronic infection, "such as scaling, cracks, fissures, or hyperpigmentation or scarring."  It was further noted that treatment with antifungal medication is expected to resolve the condition and that each new infection would be a new and separate condition and that there are no medical records that indicate ongoing chronic infection.  The presence of an Heloma molle between the left fourth and fifth toes was noted, but the examiner explained that the condition is in response to pressure and friction.  The examiner concluded that it is less than likely the Veteran's tinea pedis was incurred in or caused in-service.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board accords greater probative value to the opinion of the November 2016 VA medical examiner.  As discussed above, the Veteran is certainly competent to testify as to symptoms, but the actual diagnosis of a bacterial infection requires a medical professional.  The November 2016 VA medical examiner reviewed the claims file, examined the Veteran, discussed the evidence of record and provided a medical opinion supported by a well-reasoned rationale.

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also, Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For the reasons stated above, the Board finds that the Veteran does not have a current diagnosis of a chronic, infectious skin disability of the feet.  Therefore, Hickson element (1), current disability, has not been satisfied, and the claim fails on this basis.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a chronic, infectious skin condition of the feet, claimed as athlete's foot or tinea pedis, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


